Supreme Court

                                                                    No. 2015-208-Appeal.
                                                                    (PC 13-5955)


                David Lynch                     :

                      v.                        :

      First Horizon Home Loans et al.           :


                                             ORDER

         David Lynch appeals pro se from a December 15, 2014 judgment of the Superior Court,

which memorializes that court’s grant of summary judgment in favor of the defendants, First

Horizon Home Loans (First Horizon) and Safeguard Properties, LLC (Safeguard).

         This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided.

After a close review of the record and careful consideration of the parties’ arguments (both

written and oral), we are satisfied that cause has not been shown and that this appeal may be

decided at this time. For the reasons set forth herein, we affirm the judgment of the Superior

Court.

         On November 22, 2013, plaintiff filed a complaint against First Horizon and Safeguard

alleging that he and Natividad Mercedes were joint owners of property located at 120

Vandewater Street in Providence (the Vandewater property). Ms. Mercedes was not named as a

plaintiff in the complaint, nor did she sign that pleading. For present purposes, the most relevant

allegation in plaintiff’s complaint is the following:




                                                -1-
                          “On January 19, 2011, Safeguard Properties, LLC [a
                 property maintenance company], on behalf of, and at the
                 instruction by, First Horizon Home Loans [a home loan finance
                 institution, which held a mortgage on the Vandewater property],
                 unlawfully entered [the] property, without notice, right nor with
                 authority of law, and ousted plaintiff and [his] family, caused
                 physical damage to said property, and unlawfully withheld
                 possession from plaintiff.”

The complaint further alleged that plaintiff “has been deprived of rental income and profits, has

been caused to suffer damages, [and] has been deprived of property without due process of law

* * *.”

          Subsequently, plaintiff moved to file an amended complaint in order to have his wife,

whom he identified as Natividad Mercedes, joined as a plaintiff in the action.1 At the conclusion

of a hearing on December 8, 2014, the motion justice denied plaintiff’s motion to amend; he did

so in reliance on G.L. 1956 § 11-27-2(3),2 stating that plaintiff (a non-lawyer) could neither

commence an action on behalf of his wife nor represent her in the instant matter. At that same

hearing on December 8, the motion justice granted defendants’ motion for summary judgment,

stating that, “[t]he Court finds that the plaintiff, Mr. Lynch, who is married to Miss Mercedes,

never had legal title to this property, and as such, the issues alleged in his complaint * * * he has

no right to bring.”


1
       The motion justice did not question the allegation that plaintiff and Ms. Mercedes were
married to one another. For the purposes of this Order, this Court will likewise deem plaintiff
and Ms. Mercedes to be husband and wife.
2
          General Laws 1956 § 11-27-2 provides in pertinent part:

             “‘Practice law’ as used in this chapter means the doing of any act for
             another person usually done by attorneys at law in the course of their
             profession, and, without limiting the generality of the definitions in
             this section, includes the following: * * * (3) The undertaking or
             acting as a representative or on behalf of another person to commence,
             settle, compromise, adjust, or dispose of any civil or criminal case or
             cause of action[.]”


                                                -2-
       An appeal from a grant of summary judgment is reviewed de novo. Shine v. Moreau,

119 A.3d 1, 7 (R.I. 2015). If we conclude “that there is no genuine issue of material fact to be

decided and that the moving party is entitled to judgment as a matter of law, we will affirm the

grant of summary judgment.” Peerless Insurance Co. v. Luppe, 118 A.3d 500, 505 (R.I. 2015)

(internal quotation marks omitted). The party opposing summary judgment “bears the burden of

proving by competent evidence the existence of a disputed issue of material fact and cannot rest

upon mere allegations or denials in the pleadings, mere conclusions or mere legal opinions.”

Great American E & S Insurance Co. v. End Zone Pub & Grill of Narragansett, Inc., 45 A.3d
571, 574 (R.I. 2012) (internal quotation marks omitted).

       We need not go into great detail about the merits of the issues presented by this case

because we are of the opinion that the plaintiff did not have standing to commence this action.

Requisite standing exists when “the plaintiff [has] allege[d] that the challenged action has caused

him injury in fact * * * .” Rhode Island Ophthalmological Society v. Cannon, 113 R.I. 16, 22,

317 A.2d 124, 128 (1974) (internal quotation marks omitted). And such an injury in fact must be

“concrete and particularized” and “actual or imminent.” DePetrillo v. Belo Holdings, Inc., 45
A.3d 485, 492 (R.I. 2012) (internal quotation marks omitted). The record is bereft of even a

scintilla of evidence tending to show that the plaintiff ever possessed legal title to the property.

The mortgage, the note, the pertinent deeds, and the land evidence records all reflect ownership

exclusively in the name of Natividad Mercedes. It should be added that the plaintiff’s reliance

on G.L. 1956 § 15-4-11 in support of his contention that he could commence an action on behalf

of his wife is unavailing. The term “attorney” in that statute actually refers to a power of

attorney and did not endow the plaintiff with the authority to commence an action on behalf of

his wife or otherwise to represent her in our courts. The plaintiff has no ownership interest in the




                                               -3-
subject property and thus no particularized injury; accordingly, it is our view that the motion

justice properly granted summary judgment on the basis of the plaintiff’s complete lack of

standing.3 See DePetrillo, 45 A.3d at 492.

       Accordingly, we affirm the grant of summary judgment by the motion justice of the

Superior Court.




                                             28
       Entered as an Order of this Court this ___th day of February, 2017.


                                                           By Order,


                                                                        /s/
                                                           ______________________________
                                                                       Clerk




3
        The following sentence in the motion justice’s decision well summarizes his reasoning
(and this Court’s) with respect to the issue of standing in this case:

               “The Court finds that the plaintiff, Mr. Lynch, who is married to
         Miss Mercedes, never had legal title to this property, and as such, the
         issues alleged in his complaint, giving them the fairest and broadest
         possible reading, recognizing that Mr. Lynch is representing himself, he
         has no right to bring.”


                                              -4-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        David Lynch v. First Horizon Home Loans et al.
                                     No. 2015-208-Appeal.
Case Number                          (PC 13-5955)

                                     February 28, 2017
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Superior Court
Source of Appeal
                                     Associate Justice Richard A. Licht
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     David Lynch, Pro Se

                                     For Defendants:
Attorney(s) on Appeal
                                     Patricia A. Buckley, Esq.
                                     Audra L. Medeiros, Esq.
                                     Tracy M. Waugh, Esq.
                                     Kara Thorvaldsen, Esq.




SU-CMS-02B (revised November 2016)